Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on 02/10/2022.
The application has been amended as follows: 
In Claim 1 line 14, insert --the-- in between the phrases “extends from” and “top junction” (such that the limitation reads “extends from the top junction”).
In Claim 9 line 23, insert --the-- in between the phrases “extends from” and “top junction” (such that the limitation reads “extends from the top junction”).
This Examiner’s amendment was approved by Primary Examiner Teresa Ekiert on 02/10/2022.

Claims 1, 3-9, and 11-16 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 9, prior art fails to teach, alone or in combination, a stripping device for a roll stand comprising a main body having a main body at another angle of incidence larger than the acute angle of incidence whereby the felt layer front side and the main body front side form an angle less than 180 degrees to permit the felt layer front side to rest against a roll surface of a roll in the roll stand when the main body front side is pressed against the roll surface. Claims 3-8 and 11-16 are allowed by virtue of their dependences upon Claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725